IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
KENARD SINGH,

              Petitioner,

v.                                                      Case No. 5D18-3003

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 12, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Rachel E. Reese, O’Brien Hatfield, P.A.,
Tampa, for Petitioner.

No appearance for Respondent.



PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the August 13, 2018

order denying motion for postconviction relief rendered in Case No. 2012-CF-0886, in

the Circuit Court in and for Marion County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


EVANDER, BERGER and WALLIS, JJ., concur.